Donald Kely v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-235-CR
No. 10-02-236-CR

     DONALD KELLY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court Nos. 24628 and 24569
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The court convicted Donald Kelly of indecency with a child in trial court cause number 24628
(appellate cause number 10-02-235-CR) and sentenced him to ten years’ imprisonment.  The court
convicted Kelly of retaliation in trial court cause number 24569 (appellate cause number 10-02-236-CR) and sentenced him to ten years’ imprisonment.  Kelly appealed.
      Kelly has now filed a motion to dismiss his appeals.  Rule of Appellate Procedure 42.2(a)
provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in these appeals.  Kelly personally signed the motion.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State,
17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Kelly’s
appeals are dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeals dismissed
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]